IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                NOS. WR-68,498-02, -03, AND -04


                         EX PARTE BILLY EARL GREER, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. 17CR20355A, 17CR20356A, AND 18CR20520A
               IN THE 123RD DISTRICT COURT FROM SHELBY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pled guilty to two offenses

of fraud and one offense of forgery.

        Applicant contends that his trial counsel provided ineffective and that the State engaged in

misconduct. There is no response from trial counsel, and there are no findings from the trial court.

Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances, additional

facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960),

the trial court is the appropriate forum for findings of fact. The trial court shall obtain a response
                                                                                                        2

from trial counsel regarding Applicant’s claims of ineffective assistance and it shall resolve

Applicant’s prosecutorial misconduct issue. To do so, the trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its

personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claims. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: July 24, 2019
Do not publish